Exhibit 10.1


SEVERANCE AGREEMENT AND GENERAL RELEASE
Endologix, Inc. (“Company”) and John McDermott (“Employee”) hereby enter into
the following Severance Agreement and General Release (this “Agreement”):
1.Employee shall retire as an employee of Company, and as a director and/or
officer, as applicable, of each subsidiary of Company, and the employment
relationship between Employee, Company and each subsidiary of Company will be
separated effective on June 30, 2018 (the “Separation Date”). In the event
Company does not anticipate having a new Chief Executive Officer in place on or
before the Separation Date and until a new Chief Executive Officer has been
hired and is actively employed by the Company, upon thirty (30) days’ prior
written notice, the Company may elect to extend the term of this Agreement,
including the Separation Date and the duties to be performed by Employee
hereunder, for a period designated by Company. In the event the Company hires a
new Chief Executive Officer before the Separation Date, Employee shall resign as
Chief Executive Officer and as a director of the Company on such earlier date as
notified in writing by the Company, and, subject to Section 2, shall remain
employed in a non-executive capacity assisting in transitional matters through
the Separation Date, during which time he shall continue receive base salary and
all applicable employee benefits. Employee represents and warrants to the best
of his knowledge that in the course of his employment he has materially complied
with applicable law and regulation. In reliance on Employee’s representations
and releases in this Agreement, and conditioned on Employee’s compliance with
the terms of this Agreement, Company will provide Employee with the following,
in each case less applicable withholdings as required by law:
(a)    an Agreement for Independent Contractor Services in the form of Exhibit A
attached hereto (the “Independent Contractor Agreement”);
(b)    fully earned but unpaid base salary, unused and accrued vacation and
unreimbursed business expenses through the date of termination, paid as soon as
practicable following the Separation Date;
(c)    (i) a lump sum severance payment, equivalent to eighteen months base pay,
in the gross amount of $858,000.00 (the “Severance Payment”) and (ii) payment of
Employee’s target bonus for the 2018 calendar year based upon Company’s
determination, in its discretion, of Company’s estimated, projected performance
for calendar year 2018 using applicable information readily and reasonably
available as of the Separation Date to extrapolate the extent to which Company’s
estimated calendar year 2018 performance is or would be sufficient to result in
the achievement of Employee’s target bonus for the 2018 calendar year, pro-rated
for the number of days of calendar year 2018 preceding the Separation Date (the
“Bonus Payment”);
(d)    accelerated vesting, as of the Separation Date of the unvested portion of
the restricted stock awards set forth on Exhibit B (“Specified Restricted Stock
Awards”);
(e)    subject to Employee’s continued service under the Independent Contractor
Agreement and continued compliance with the covenants set forth in Section 7 of
the Independent Contractor Agreement and the PIIA (as defined in the Independent
Contractor Agreement), continued vesting of the unvested portion of the stock
options set forth on Exhibit C (the “Specified Stock Options”) until the first
to occur of (i) the second anniversary of the Separation Date or (ii) the date
of expiration of the Term (as defined in the Independent Contractor Agreement),
subject to the provisions Section 3 of


1





--------------------------------------------------------------------------------

Exhibit 10.1


the Independent Contractor Agreement regarding termination by the Company other
than for cause or due to Employee’s breach of this Agreement or the Independent
Contractor Agreement including, without limitation, breach of any covenant set
forth in Section 7 thereof, or the PIIA (i.e., treating the Term as remaining in
effect until the third anniversary of the Separation Date for purposes of this
Section 1(e));
(f)    subject to Employee’s continued service under the Independent Contractor
Agreement and continued compliance with the covenants set forth in Section 7 of
the Independent Contractor Agreement and the PIIA, continued exercisability of
the vested portion of the Specified Stock Options until the first to occur of
(i) the last day on which such options are or would be exercisable in accordance
with the terms thereof determined as if Employee continued to provide continuous
services through such date, (ii) the third anniversary of the Separation Date,
or (iii) the date of expiration of the Term (as defined in the Independent
Contractor Agreement), subject to the provisions Section 3 of the Independent
Contractor Agreement regarding termination by the Company other than for cause
or due to Employee’s breach of this Agreement or the Independent Contractor
Agreement including, without limitation, breach of any covenant set forth in
Section 7 thereof, or the PIIA (i.e., treating the Term as remaining in effect
until the third anniversary of the Separation Date for purposes of this Section
1(f));
(g)    payment to Employee of an amount, as computed by the Company,
representing the cost of COBRA coverage for Employee and his eligible dependents
who were enrolled in the applicable health insurance plans as of the Separation
Date under Company’s health insurance plans (i.e., medical, dental, prescription
drug and group life) for eighteen months following the Separation Date, if
needed. Notwithstanding the foregoing, Employee shall cease to receive payment
of the cost of COBRA coverage on the date Employee accepts employment with a
subsequent employer, and Employee shall be responsible for paying the COBRA
premiums and timely electing to continue coverage under COBRA of the medical
benefits provided to Employee in effect as of the Separation Date; and
(h)    reasonable outplacement services, on an in-kind basis, from a firm
selected by Company, suitable to Employee’s position and directly related to
Employee’s retirement, for a period of twelve (12) months following the
Separation Date, in an aggregate amount of cost to the Company not to exceed
$10,000. Notwithstanding the foregoing, Employee shall cease to receive
outplacement services on the date Employee accepts employment with a subsequent
employer.
The Severance Payment shall be made on or before the first business day of the
calendar month occurring after the sixtieth (60th) day following the Separation
Date, and the Bonus Payment shall be paid on or about the same time that other
Company executives are paid (or would be paid) their respective bonus for the
2018 calendar year, as determined by the Company, which payment shall occur no
later than March 15, 2019, provided that, in each case, Employee executes, and
does not revoke, this Agreement. The consideration described in this Section 1
exceeds the amounts Employee would otherwise be eligible to receive under law,
agreement and/or Company policies.
2.    During the period through and including the Separation Date, and unless
otherwise directed by the Company as provided in Section 1 above, Employee shall
continue to perform his duties and responsibilities as Chief Executive Officer
of Company and will assist in the recruitment and transition to a new Chief
Executive Officer for the Company. In the event that during such period,
Employee resigns, dies, is disabled, breaches any representation, warranty or
covenant set forth in this Agreement, or is terminated for Cause (as defined in
Employee’s Employment Agreement dated February 1, 2014), then this Agreement and
the Independent Contractor Agreement shall terminate and have no force or
effect.


2





--------------------------------------------------------------------------------

Exhibit 10.1


3.    Subject to Employee’s continued compliance with the covenants set forth in
Section 7 of the Independent Contractor Agreement and the PIIA, if a Change in
Control (as defined in Employee’s Employment Agreement dated February 1, 2014)
occurs during the Term of the attached Independent Contractor Agreement (or
through the third anniversary of the Separation Date if the Independent
Contractor Agreement is terminated by the Company other than for cause or due to
Employee’s breach of this Agreement or the Independent Contractor Agreement
including, without limitation, breach of any covenant set forth in Section 7
thereof, or the PIIA), solely as a result of the Change in Control, then (a)
such portion of the Specified Stock Options (other than the stock options
granted to Employee on May 31, 2017) held by Employee that would have become
vested and exercisable had Employee provided services under the Independent
Contractor Agreement through the second anniversary of the Separation Date shall
become fully vested and exercisable as of the date of and immediately prior to
the Change in Control and (b) the unvested portion of the stock options granted
to Employee on May 31, 2017 shall become fully vested and exercisable as of the
date of and immediately prior to the Change in Control.
Employee and Company agree that:
(a)     other than the Specified Restricted Stock Awards, the vesting of which
shall be governed by the terms of this Agreement, the unvested portion of all
other restricted stock awards, restricted stock unit awards and other
performance awards granted to Employee shall expire and be forfeited as of the
Separation Date,
(b)    other than the Specified Stock Options, the vesting and exercisability of
which shall be governed by the terms of this Agreement (including Exhibit C),
the vesting and exercisability of all other stock options granted to Employee
shall be determined without regard to Employee’s continued service under the
Independent Contractor Agreement and as if Employee’s continuous service
terminated on the Separation Date,
(c)     all of Employee’s other rights and obligations with regard to any equity
in the Company shall be governed by the terms of any applicable stock option,
restricted stock, and restricted stock unit agreement(s) between Employee and
Company, except as provided by this Agreement, and
(d)     in the event of any conflict between this Agreement, Section 5 of
Employee’s Employment Agreement, and the terms of any applicable stock option,
restricted stock, and restricted stock unit agreement(s) between Employee and
Company, the terms of this Agreement shall control.
Employee acknowledges and agrees that any incentive stock options held by
Employee will cease to be so characterized if exercised by Employee more than
three (3) months following the Separation Date.
4.    As consideration for Company to enter into this Agreement, Employee agrees
that he will continue to provide consulting support to Company pursuant to the
Independent Contractor Agreement and will not file any complaints or other
proceedings against Company or any Released Party (as defined below) with any
court or arbitrator based on any claim released by this Agreement, and that if
any court or arbitrator assumes jurisdiction of any proceeding against Company
or any Released Party on his behalf, Employee will immediately take all actions
necessary to assure the matter is dismissed or closed. The provisions of this
Agreement do not prohibit or prevent Employee from filing suit to challenge the
Company’s compliance with the waiver requirements of the Age Discrimination in
Employment Act, as amended by the Older Workers Benefit Protection Act. Employee
further acknowledges that nothing in the Agreement prohibits or prevents
Employee from filing a charge with the Equal Employment


3





--------------------------------------------------------------------------------

Exhibit 10.1


Opportunity Commission, California Department of Fair Employment and Housing,
the National Labor Relations Board, the Occupational Safety and Health
Administration, the Securities and Exchange Commission or any other federal,
state or local governmental agency or commission (each a “Government Agency"),
or participating, testifying or assisting in any investigation, hearing or other
proceeding before any Government Agency. However, Employee acknowledges that to
the maximum extent permitted by law, Employee is not entitled to any monetary
damages or other individual relief resulting from any charge, claim or complaint
pertaining or otherwise relating to any or all of the claims that are waived or
released under this Agreement, including, without limitation, pursuant to
Section 5 or Section 6 below, that is filed with any Government Agency, except
nothing in this Agreement prohibits or prevents Employee from receiving
individual monetary awards or other individual relief by virtue of providing
information to the U.S. Securities and Exchange Commission or filing a charge,
claim or complaint protected under the whistleblower provisions of federal law
or regulations or participating in a federal whistleblower programs including
but not limited to any such programs managed by the U.S. Securities and Exchange
Commission and/or the Occupational Safety and Health Administration.
5.    In exchange for the consideration referred to in Section 1 above, Employee
waives and releases all claims, known and unknown, which he might otherwise have
had, as of the date of execution of this Agreement, against Company or any of
its parent or affiliated companies, or any of its or their respective officers,
directors, stockholders, employees, attorneys, insurers, agents, successors or
assigns (collectively, the “Released Parties”), including but not limited to
claims regarding any aspect of Employee’s employment or compensation, the
cessation of Employee’s employment, the Age Discrimination in Employment Act of
1967, the Americans with Disabilities Act of 1990, Title VII of the Civil Rights
Act of 1964, 42 U.S.C. section 1981, the Fair Labor Standards Acts, the
California Fair Employment and Housing Act, California Government Code section
12900, et seq., the Unruh Civil Rights Act, California Civil Code section 51,
all provisions of the California Labor Code and the Employee Retirement Income
Security Act, 29 U.S.C. section 1001, et seq., all as amended, any other
federal, state or local law, regulation or ordinance or public policy, contract,
tort or property law theory, or any other cause of action whatsoever that arose
on or before the date Employee executes this Agreement.
6.    It is further understood and agreed that as a condition of this Agreement,
all rights under Section 1542 of the Civil Code of the State of California are
expressly waived by Employee. Such Section reads as follows:
“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.”
Notwithstanding Section 1542, and for the purpose of implementing a full and
complete release and discharge of the Released Parties, Employee expressly
acknowledges that this Agreement is intended to include and does include in its
effect, without limitation, all claims which Employee does not know or suspect
to exist in Employee’s favor against the Released Parties at the time of
execution hereof, and that this Agreement expressly contemplates the
extinguishment of all such claims.
7.    Company and Employee agree that they will execute the General Release
attached to this Agreement as Exhibit D on the Separation Date. Company’s
obligation to provide Employee the compensation and benefits set forth in
Section 1 above and engage Employee as an independent contractor pursuant to
this Agreement and the Independent Contractor Agreement is expressly conditioned
upon the Company’s timely receipt of a valid and properly executed General
Release from Employee as described


4





--------------------------------------------------------------------------------

Exhibit 10.1


herein, and Employee not revoking that General Release as provided in the
General Release. The terms of the release provided in Sections 5 and 6 above
shall remain in full force and effect, and shall remain binding even if Employee
fails to execute the General Release attached to this Agreement as Exhibit D.
8.    Employee acknowledges that he is entering into this Agreement in return
for such portion of the consideration described in Section 1 above that Employee
would not otherwise have been entitled to receive under his Employment Agreement
dated February 1, 2014. Employee further agrees that no promises,
representations, or inducements have been made to him which caused him to sign
this Agreement other than those which are expressly set forth above in Section
1. This Agreement contains all of the terms, promises, representations, and
understandings made between the parties regarding the subject matter of this
Agreement; provided, however, that notwithstanding any provision of this
Agreement to the contrary, Employee’s Proprietary Information and Inventions
Agreement and Indemnification Agreement shall remain in full force and effect in
accordance with their terms.
9.    The parties agree to act in good faith so as not to harm the business
reputation and/or reputation of the other party in any way and not to make any
written or oral statements about one another, including any of the Company’s
directors, management, personnel, business, products or prospects, or any of the
Released Parties that are false, critical, negative, defamatory or disparaging,
including via internet and media.  Nothing in this Agreement shall preclude
either party from communicating or testifying truthfully (a) to the extent
expressly required by law, (b) to any state or federal government agency, (c) in
response to subpoena to testify issues by a court of competent jurisdiction, or
(d) in any action to challenge or enforce the terms of this Agreement. Without
limiting the remedies available to Company, the parties agree that any breach of
this Section 9 of this Agreement shall be considered a material breach for which
the non-breaching party may seek injunctive relief, and Employee agrees that any
such breach will result in immediate forfeiture of any future payments and
benefits to be provided to Employee under this Agreement. In addition, the
parties agree that the non-breaching party reserves any and all other legal or
equitable rights it may have against the other party for breach of this
Agreement, and that the non-breaching party shall be entitled to recover from
the other party any and all contractual and extra-contractual consequential
damages occasioned by any such material breach.
10.    Employee acknowledges that as of the date Employee signs this Agreement,
Employee has been paid or received all wages and other compensation owing and
payable as of that date, less appropriate withholdings.
11.    Employee will return all Company property in Employee’s possession,
whether in tangible or electronic form, including, without limitation,
computers, phones, printers, furniture and all data, analysis and reports
regarding Company and its business, operations, intellectual property, other
assets and products or potential products, on the Separation Date or on such
earlier date as the Company may request, provided however, that (i) Company
shall provide Employee with a replacement laptop and cell phone of reasonably
similar cost, quality and specifications (the cost of which shall be subject to
applicable withholdings as required by law) and (ii) Company’s information
technology group shall assist Employee in securely transferring all personal
information on any Company computer to a personal computer or other storage
location.
12.    This Agreement will be interpreted in accordance with the laws of the
State of California. All provisions of this Agreement are severable.
Accordingly, if any provision of this Agreement is found to be unenforceable,
the other provisions shall remain fully valid and enforceable.


5





--------------------------------------------------------------------------------

Exhibit 10.1


13.    In the event of any controversy, claim or dispute between the parties
hereto arising out of or relating to this Agreement, the matter shall be
determined by arbitration, which shall take place in Orange County, California,
under the Employment Arbitration Rules and Mediation Procedures of the American
Arbitration Association as then in effect. A copy of those Arbitration Rules and
Mediations Procedures can be found at
https://www.adr.org/sites/default/files/employment_arbitration_rules_and_mediation_procedures_0.pdf.
The arbitrator shall be a retired Superior Court judge mutually agreeable to the
parties and if the parties cannot agree such person shall be chosen in
accordance with the rules of the American Arbitration Association. The
arbitrator shall be bound by applicable legal precedent in reaching his or her
decision. Any judgment upon such award may be entered in any court having
jurisdiction thereof. Any decision or award of such arbitrator shall be final
and binding upon the parties and shall not be appealable. The parties hereby
consent to the jurisdiction of such arbitrator and of any court having
jurisdiction to enter judgment upon and enforce any action taken by such
arbitrator. The fees payable to the American Arbitration Association and the
arbitrator shall be paid by the Company. All proceedings under this Section 9,
and all evidence given or discovered pursuant hereto, shall be maintained in
confidence by the parties and by the arbitrator.
14.    Employee acknowledges that: (a) Company has advised Employee to consult
with an attorney and tax advisor prior to the execution of this Agreement; (b)
Employee has had the opportunity to discuss this Agreement with his attorneys
and tax advisors, to the full extent he so desires; (c) Employee has carefully
read and fully understands all of the provisions of this Agreement; (d) Employee
fully understands that this Agreement releases all of his claims, both known and
unknown, against Company and the Released Parties; (e) Employee signs this
Agreement voluntarily; and (f) Employee has the capacity to enter into this
Agreement.
15.    To the maximum extent permissible by applicable law, the payments and
benefits payable under this Agreement shall be interpreted to be exempt from
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”),
including, without limitation, the exemptions pursuant to Treasury Regulation
Sections 1.409A-1(b)(4) and 1.409A-1(b)(9). To the extent the payments and
benefits under this Agreement are subject to Section 409A of the Code, this
Agreement shall be interpreted, construed and administered in a manner that
satisfies the requirements of Sections 409A(a)(2), (3) and (4) of the Code and
the Treasury Regulations thereunder. If the Company and Employee determine that
any compensation, benefits or other payments that are payable under this
Agreement and intended to comply with Sections 409A(a)(2), (3) and (4) of the
Code do not comply with Section 409A of the Code, the Company and Employee agree
to amend this Agreement, or take such other actions as the Company and Employee
deem reasonably necessary or appropriate, to comply with the requirements of
Section 409A of the Code, while preserving the economic agreement of the
parties. In the case of any compensation, benefits or other payments that are
payable under this Agreement and intended to comply with Sections 409A(a)(2),
(3) and (4) of the Code, if any provision of the Agreement would cause such
compensation, benefits or other payments to fail to so comply, such provision
shall not be effective and shall be null and void with respect to such
compensation, benefits or other payments, and such provision shall otherwise
remain in full force and effect. The Employee’s right to receive installment
payments of any severance payments or benefits under this Agreement shall be
treated as a right to receive a series of separate payments, and accordingly,
each installment payment shall at all times be considered a separate and
distinct payment. To the extent any reimbursement of expenses under this
Agreement is subject to Section 409A of the Code, the reimbursements shall be
paid in accordance with Treasury Regulation Section 1.409A-3(i)(1)(iv) and be
paid on or before the last day of Employee’s taxable year following the taxable
year in which Employee incurred the expenses. If Employee is a specified
employee on the Separation


6





--------------------------------------------------------------------------------

Exhibit 10.1


Date, any payments or benefits (or portion thereof) under this Agreement that
are subject to Section 409A of the Code and payable upon Employee’s separation
from service shall be delayed in order to avoid a prohibited distribution under
Section 409A(a)(2)(B)(i) of the Code, and such payments or benefits shall be
paid or distributed to Employee during the thirty (30) day period commencing on
the earlier of (a) the expiration of the six-month period measured from the date
of Employee’s separation from service or (b) the date of Employee’s death. Upon
the expiration of the applicable six-month period under Section 409A(a)(2)(B)(i)
of the Code, all payments deferred pursuant hereto shall be paid in a lump sum
payment to Employee (or Employee’s estate, in the event of Employee’s death).
Any remaining payments due under the Agreement shall be paid as otherwise
provided herein.
16.    Employee understands that he has twenty-one (21) days to review and fully
consider this Agreement before signing it, and that he may take as much of that
period as he wishes prior to signing it. Employee also understands that within
seven (7) days of the date of signing this Agreement, he has the right to revoke
this Agreement. Any such revocation must be made in a signed writing delivered
to Company, c/o Jeremy Hayden, General Counsel, within the seven (7) day
revocation period. If Employee timely revokes this Agreement, it shall not be
effective or enforceable, Employee must immediately return any compensation and
benefits provided by this Agreement and not otherwise required by law received
by Employee prior to the expiration of such revocation period and Employee will
not thereafter receive any other compensation and benefits provided by this
Agreement and not otherwise required by law.
17.    Company and Employee acknowledge that Employee may be entitled to
advancement or indemnification to the extent provided in (and subject to the
terms of) Company’s certificate of incorporation, Company’s bylaws, and that
certain Indemnification Agreement between Company and Employee dated February 1,
2014, to the extent not prohibited by applicable law.
[Remainder of Page Intentionally Left Blank; Signature Page Follows]
























7





--------------------------------------------------------------------------------

Exhibit 10.1


THE SIGNATURES BELOW MEAN THAT THE UNDERSIGNED HAVE READ THIS SEVERANCE
AGREEMENT AND GENERAL RELEASE, FULLY UNDERSTAND SAME, AND AGREE AND VOLUNTARILY
CONSENT TO ALL THE TERMS AND CONDITIONS CONTAINED IN THIS AGREEMENT.


DATED: February 21, 2018
JOHN McDERMOTT


/s/ John McDermott


 


DATED: February 21, 2018


ENDOLOGIX, INC.




By: /s/ Dan Lemaitre
   
         Name: Dan Lemaitre


         Title:   Chairman of the Board

                        
 






























8





--------------------------------------------------------------------------------

Exhibit 10.1




EXHIBIT A
AGREEMENT FOR INDEPENDENT CONTRACTOR SERVICES
This Agreement for Independent Contractor Services (the “Agreement”) is entered
into by and between Endologix, Inc. (the “Company”) and John McDermott
(“Independent Contractor”).
WHEREAS, the Company desires to retain Independent Contractor to perform
services for the Company, as more particularly described herein; and
WHEREAS, Independent Contractor is in the business of providing such services
and has agreed to provide such services pursuant to the terms and conditions set
forth in this Agreement.
NOW, THEREFORE, the parties agree as follows:
1.Services to Be Performed. Independent Contractor will consult for, advise the
Company on, and/or perform services relating to the Company’s business and
activities as directed by the Chairman of the Company’s Board of Directors (the
“Chairman”), the Chief Executive Officer of the Company (the “CEO”), or their
respective designees, which services may include without limitation, marketing
and promotional activities, customer and vendor engagement and outreach, and
similar services. Independent Contractor also agrees to provide the Company with
such other services that may be reasonably requested from time to time by the
Chairman or CEO. Independent Contractor agrees to use his best efforts in the
performance of his obligations under this Agreement. Independent Contractor
shall cooperate with the Company’s personnel and shall observe all Company
rules, including specifically those relating to discrimination and harassment,
security and confidentiality. This consulting work shall be limited to ten hours
per month or less.
2.Proprietary Information and Inventions Agreement. Independent Contractor
agrees to sign and abide by the Company’s Proprietary Information and Inventions
Agreement (“PIIA”).
3.Termination. The term of this Agreement shall begin on the Separation Date and
expire on the first to occur of (a) the third anniversary of the Separation Date
or (b) the earlier termination of this Agreement by either party in accordance
with this Section 3 (the “Term”). At any time on or before the third anniversary
of the Separation Date, this Agreement may be terminated by either party, with
or without cause (which may relate to Independent Contractor’s actions under
this Agreement or during his previous employment with the Company), and with or
without prior notice.
In the event that this Agreement is terminated by the Company, other than for
cause or due to Independent Contractor’s breach of a term or provision of this
Agreement, including, without limitation, breach of any covenant set forth in
Section 7 herein, the Severance Agreement and General Release signed by the
parties, or the PIIA, then Independent Contractor’s Specified Stock Options (as
defined in the Severance Agreement and General Release signed by the parties)
shall:
(a) continue to vest in accordance with Section 1(e) of the Severance Agreement
and General Release signed by the parties;


9





--------------------------------------------------------------------------------

Exhibit 10.1


(b) be exercisable in accordance with Section 1(f) of the Severance Agreement
and General Release signed by the parties; and
(c) remain subject to acceleration upon a Change in Control (as defined in
Independent Contractor’s Employment Agreement dated February 1, 2014) pursuant
to the first sentence of Section 3 of the Severance Agreement and General
Release signed by the parties, in each case determined as if the Term did not
expire until the third anniversary of the Separation Date and Independent
Contractor continued to provide services through such date and subject to
Independent Contractor’s continued compliance with the covenants set forth in
Section 7 herein and the PIIA.
Further, if the Company terminates this Agreement prior to the third anniversary
of the Separation Date, other than for cause or due to Independent Contractor’s
breach of a term or provision of this Agreement, including, without limitation,
breach of any covenant set forth in Section 7 herein, the Severance Agreement
and General Release signed by the parties, or the PIIA, then the Company shall
continue to pay the monthly consulting fee set forth in Section 9 of this
Agreement as if the Term did not expire until the third anniversary of the
Separation Date and Independent Contractor continued to provide services through
such date and subject to Independent Contractor’s continued compliance with the
covenants set forth in Section 7 herein and the PIIA.
4.Independent Contractor Status. It is the express intention of the parties
hereto that Independent Contractor is and at all times during the Term of this
Agreement shall remain an independent contractor and not an employee, agent,
joint venturer or partner of the Company for any purposes whatsoever.
5.Performance of Services. The Company and Independent Contractor shall mutually
agree upon the time, place, methods, manner and means of performing the
Services. In performing the Services, the amount of time devoted by Independent
Contractor on any given day will be mutually agreed upon by the Company and
Independent Contractor.
6.Final Results. In the performance of the Services, Independent Contractor has
the authority to control and direct the performance of the details of the
Services, the Company being interested only in the results obtained. However,
the Services contemplated herein must meet the Company’s standards and approval.
7.
Covenants.

(a)    Non-Solicitation. Independent Contractor acknowledges that in the course
of Independent Contractor’s employment with the Company and during the Term of
this Agreement Independent Contractor gained and will gain knowledge of certain
proprietary and confidential trade secret information of the Company, including
but not limited to the Company’s product pipeline and related research and
development strategy, regulatory approvals and related information and strategy,
the business strategy of the Company and the business and clinical needs and
activity of any and all customers of the Company (“Confidential
Information”). Independent Contractor further acknowledges that Confidential
Information is material and important and gravely affects the successful conduct
of the Company’s business. Accordingly, as an additional inducement for the
Company to enter into this Agreement Independent Contractor agrees that during
the Term and for a period of one year following the third anniversary of the
Separation Date, Independent Contractor shall not directly or indirectly (a)
solicit or attempt to solicit any employee of the Company as of the date of this
Agreement who is then still employed


10





--------------------------------------------------------------------------------

Exhibit 10.1


by the Company (each, a “Covered Employee”) to leave his or her employment with
the Company, or induce or attempt to induce any such Covered Employee to
terminate or breach his or her employment or similar agreement with the Company,
or (b) use any Confidential Information to solicit, contact, or attempt to
solicit or contact, or meet with the Company’s current customers for purposes of
offering or accepting goods or services similar to or competitive with those
offered by the Company.
(b)    Non-Competition. As an additional inducement for the Company to enter
into this Agreement, Independent Contractor agrees that during the Term,
Independent Contractor shall not, directly or indirectly, own, manage, engage
in, operate, control, work for, consult with, render services for, do business
with, maintain any material interest in (proprietary, financial or otherwise) or
participate in the ownership, management, operation or control of, any business
activity anywhere in the world that engages in the research, development,
manufacturing, marketing, distribution, commercialization, sale, import or
export of any products for the endovascular treatment of aortic aneurysms,
dissections or occlusions (such business, a “Competing Business”). Nothing
herein shall prohibit Independent Contractor from purchasing or owning less than
five percent (5%) of the publicly traded securities of any corporation engaged
in a Competing Business, provided that such ownership represents a passive
investment and that Employee is not a controlling person of, or a member of a
group that controls, such corporation.
(c)    Non-Disparagement. As an additional inducement for the parties to enter
into this Agreement, each party agrees to act in good faith so as not to harm
the business reputation of the other party in any way and agrees that he/it will
not at any time make, publish, or communicate to any person or entity or in any
public forum any false, negative, critical, defamatory or disparaging remarks,
comments, or statements concerning the other party or, in case of the Company,
its business, prospects or products, or any of its directors, officers or
employees. The Company shall make reasonable efforts to cause its current senior
executive officers or any current member of the Board of Directors to comply
with this requirement.
(d)    Scope. It is the desire and intent of the Company and Independent
Contractor that the provisions of this Section 7 and the PIIA shall be enforced
to the fullest extent permissible under applicable laws and regulations applied
in each jurisdiction in which enforcement is sought. If any of the covenants set
forth herein are held to be unreasonable, arbitrary, or against public policy,
such covenants will be considered divisible with respect to scope, time, and
geographic area, and in such lesser scope, time and geographic area, will be
effective, binding and enforceable against Independent Contractor.
(e)    Breach. In the event of a breach by Independent Contractor of any of the
covenants set forth in this Section 7 and the PIIA after the expiration of the
Term, any and all of Independent Contractor’s rights to additional vesting,
exercisability or other remuneration or compensation under Section 3 hereof or
the Severance Agreement and General Release signed by the parties (if any)
shall, effective as of the date of such breach, cease, terminate and be of no
further force and effect. In addition, Independent Contractor hereby consents
and agrees that the Company shall be entitled to, in addition to other available
remedies, a temporary or permanent injunction or other equitable relief from any
court of competent jurisdiction against or in respect of any breach at any time
by Independent Contractor of any of the covenants set forth in this Section 7
and the PIIA.
(f)    No Liability. Independent Contractor acknowledges that Independent
Contractor was informed that Independent Contractor has right under 18 U.S.C.
Section 1833(b) which states in part: “An individual shall not be held
criminally or civilly liable under any Federal or State trade secret law for the
disclosure of a trade secret that - (A) is made (i) in confidence to a Federal,
State, or local government


11





--------------------------------------------------------------------------------

Exhibit 10.1


official, either directly or indirectly, or to an attorney; and (ii) solely for
the purpose of reporting or investigating a suspected violation of law; or (B)
is made in a complaint or other document filed in a lawsuit or other proceeding,
if such filing is made under seal.” Nothing in this Agreement creates liability
for actions taken by Independent Contractor permitted under 18 U.S.C. Section
1833(b).


8.No Employment Benefits. Independent Contractor shall not be entitled to any
employment benefits made available to employees from time to time, other than
those to which he may be entitled under the Severance Agreement and General
Release signed by the parties. Independent Contractor shall be solely
responsible for all state and federal income taxes, unemployment insurance,
social security taxes and state disability insurance and for maintaining
adequate workers’ compensation insurance coverage to the extent legally
required.
9.Compensation. For the full and proper performance of this Agreement, and
subject to Sections 3 and 7(e) and above, the Company has agreed to compensate
Independent Contractor by providing additional vesting and exercisability of
certain equity awards as set forth in the Severance Agreement and General
Release. During the Term of this Agreement (and subject to Section 3 above), the
Company shall pay Independent Contractor a monthly consulting fee, in arrears,
for each completed month of service in the amount of $2,000 as consideration for
Independent Contractor’s consulting services, to be directed by the Chairman,
CEO or their respective designees.
10.Expenses. The Company shall reimburse Independent Contractor for all
pre-approved out-of-pocket travel and related expenses incurred by Independent
Contractor in connection with the performance of services under this Agreement,
provided that Independent Contractor provides accounts or invoices therefor
evidencing such expenses. Except as otherwise set forth herein, Independent
Contractor shall be responsible for all business expenses incurred by
Independent Contractor in connection with, or related to, the performance of
services under this Agreement..
11.No Authority to Bind. Independent Contractor shall have no power to obligate,
commit or legally bind the Company in any manner whatsoever, and the Company
shall have no liability to Independent Contractor or to others for any acts or
omissions of Independent Contractor.
12.Warranties. Independent Contractor will assume sole responsibility for his
compliance with applicable federal and state laws and regulations, and shall
rely exclusively upon his own determination, or that of its legal advisers, that
the performance of services and the receipt of fees hereunder comply with such
laws and regulations.
13.Non-Assignability of Contract. This Agreement is personal to Independent
Contractor and he shall not have the right to assign any of his rights or
delegate any of his duties without the express written consent of the Company.
14.Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of California. In the event of any controversy, claim
or dispute between the parties hereto arising out of or relating to this
Agreement, the matter shall be determined by arbitration, which shall take place
in Orange County, California, under the Employment Arbitration Rules and
Mediation Procedures of the American Arbitration Association as then in effect.
A copy of those Arbitration Rules and Mediations Procedures can be found at
https://www.adr.org/sites/default/files/employment_arbitration_rules_and_mediation_procedures_0.pdf.
The arbitrator shall be a retired Superior Court judge mutually agreeable to the
parties and if the parties cannot agree such person shall be chosen


12





--------------------------------------------------------------------------------

Exhibit 10.1


in accordance with the rules of the American Arbitration Association. The
arbitrator shall be bound by applicable legal precedent in reaching his or her
decision. Any judgment upon such award may be entered in any court having
jurisdiction thereof. Any decision or award of such arbitrator shall be final
and binding upon the parties and shall not be appealable. The parties hereby
consent to the jurisdiction of such arbitrator and of any court having
jurisdiction to enter judgment upon and enforce any action taken by such
arbitrator. The fees payable to the American Arbitration Association and the
arbitrator shall be paid by the Company. All proceedings under this Section 14,
and all evidence given or discovered pursuant hereto, shall be maintained in
confidence by the parties and by the arbitrator.
15.Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable laws
and regulations, but if any provision of this Agreement is held to be invalid,
illegal or unenforceable in any respect under any applicable law or regulation
in any jurisdiction, such invalidity, illegality or unenforceability shall not
affect any other provision, but this Agreement shall, subject to Section 7(d)
hereof, be reformed, construed and enforced in such jurisdiction as if such
invalid, illegal or unenforceable provision had been replaced by a valid, legal
and enforceable provision that comes closest to expressing the intention of the
parties hereto..
16.Amendment. This Agreement may be amended or modified only by a written
instrument executed by both the Company and Independent Contractor.
17.Counterparts. This Agreement may be executed in counterparts, each of which
shall constitute an original, but all of which taken together shall constitute
one and the same instrument.
18.Complete Agreement. This Agreement, along with the PIIA and the Severance
Agreement and General Release, contains the entire understanding between the
parties and supersedes, replaces and takes precedence over any prior or
contemporaneous understanding or oral or written agreement between the parties
respecting the subject matter of this Agreement, including, without limitation,
Independent Contractor’s Employment Agreement with the Company dated February 1,
2014; provided, that nothing in this Agreement is intended to alter the
Severance Agreement and General Release signed by the parties. There are no
other representations, agreements, arrangements, nor understandings, oral or
written, between the parties hereto relating to the subject matter of this
Agreement which are not fully expressed herein.
[Remainder of Page Intentionally Left Blank; Signature Page Follows]


















13





--------------------------------------------------------------------------------

Exhibit 10.1


This Agreement is executed and entered into on the date(s) set forth below.


JOHN McDERMOTT                    ENDOLOGIX, INC.

/s/ John McDermott                    By:    /s/ Dan Lemaitre            


Date:    February 21, 2018                Name:    Dan Lemaitre                


Title:    Chairman of the Board        


Date:    February 21, 2018            








































14





--------------------------------------------------------------------------------

Exhibit 10.1


EXHIBIT B
ACCELERATED EQUITY AWARDS


The restricted stock award granted to Employee on May 28, 2015.
The restricted stock award granted to Employee on February 4, 2016.


For the avoidance of doubt, “Accelerated Equity Awards” shall not include the
restricted stock award granted to Employee on May 22, 2014 or the performance
stock awards granted to Employee on May 22, 2014, May 28, 2015 or May 31, 2017
(which performance stock awards have been cancelled because the performance
criteria were not met).






































15





--------------------------------------------------------------------------------

Exhibit 10.1


EXHIBIT C
SPECIFIED STOCK OPTIONS


The stock options granted to Employee on July 6, 2009.
The stock options granted to Employee on May 20, 2010.
The stock options granted to Employee on May 25, 2011.
The stock options granted to Employee on February 4, 2016.
The stock options granted to Employee on May 31, 2017.


For the avoidance of doubt, “Specified Stock Options” shall not include the
stock options granted to Employee on May 12, 2008 (which shall continue until
their expiration on May 12, 2018) , or May 22, 2014 or May 28, 2015 (both of
which shall terminate on the Separation Date).


































16





--------------------------------------------------------------------------------

Exhibit 10.1


EXHIBIT D
GENERAL RELEASE
This General Release (the “General Release” or the “Agreement”) is entered into
by and between Endologix, Inc. (the “Company”) and John McDermott (“Independent
Contractor”).
1.    In exchange for the consideration referred to in paragraph 1 above,
Employee waives and releases all claims, known and unknown, which he might
otherwise have had, as of the date of execution of this General Release, against
Company or any of its parent or affiliated companies, or any of its or their
respective officers, directors, stockholders, employees, attorneys, insurers,
agents, successors or assigns (collectively, the “Released Parties”), including
but not limited to claims regarding any aspect of Employee’s employment or
compensation, the cessation of Employee’s employment, the Age Discrimination in
Employment Act of 1967, the Americans with Disabilities Act of 1990, Title VII
of the Civil Rights Act of 1964, 42 U.S.C. section 1981, the Fair Labor
Standards Acts, the California Fair Employment and Housing Act, California
Government Code section 12900, et seq., the Unruh Civil Rights Act, California
Civil Code section 51, all provisions of the California Labor Code and the
Employee Retirement Income Security Act, 29 U.S.C. section 1001, et seq., all as
amended, any other federal, state or local law, regulation or ordinance or
public policy, contract, tort or property law theory, or any other cause of
action whatsoever that arose on or before the date Employee executes this
Agreement.
2.    It is further understood and agreed that as a condition of this General
Release, all rights under Section 1542 of the Civil Code of the State of
California are expressly waived by Employee. Such Section reads as follows:
“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.”
Notwithstanding Section 1542, and for the purpose of implementing a full and
complete release and discharge of the Released Parties, Employee expressly
acknowledges that this Agreement is intended to include and does include in its
effect, without limitation, all claims which Employee does not know or suspect
to exist in Employee’s favor against the Released Parties at the time of
execution hereof, and that this Agreement expressly contemplates the
extinguishment of all such claims.
3.    This General Release does not limit Employee’s right to file a charge or
complaint with any state or federal agency, or to cooperate in such a matter,
although Employee expressly waives and relinquishes all right to any relief that
any governmental agency may obtain on his behalf. This General further does not
preclude Employee from filing suit to challenge the Foundation’s compliance with
the waiver requirements of the Age Discrimination in Employment Act, as amended
by the Older Workers Benefit Protection Act.
4.    Employee represents and acknowledges that Employee has returned to the
Company all Company property in Employee’s possession, whether in tangible or
electronic form, including, without limitation, computers, phones, printers,
furniture and all data, analysis and reports regarding Company and its business,
operations, intellectual property, other assets and products or potential
products. Employee further represents and warrants that Employee has no other
Company property in Employee’s possession or under Employee’s control, including
hard copy or electronically stored documents, computer disks, written policies
or procedures or other documents pertaining to any past, present or known


17





--------------------------------------------------------------------------------

Exhibit 10.1


prospective clients of the Company, and that Employee has not given these or
similar items to any third party, except in the course and scope of Employee’
employment with the Company.
5.    Employee understands that he had twenty-one (21) days to review and fully
consider this General Release before signing it. Employee also understands that
within seven (7) days of the date of signing this General Release, he has the
right to revoke this General Release. Any such revocation must be made in a
signed writing delivered to Company, c/o Jeremy Hayden, General Counsel, within
the seven (7) day revocation period. If Employee timely revokes this General
Release, it shall not be effective or enforceable, Employee must immediately
return any compensation and benefits provided by the Agreement and not otherwise
required by law received by Employee prior to the expiration of such revocation
period and Employee will not thereafter receive any other compensation and
benefits provided by the Agreement and not otherwise required by law.    
6.    Employee acknowledges and agrees that upon being paid the final payment of
his salary and accrued vacation on the Separation Date and any bonus payment
payable on or before the Separation Date, Employee has been paid all
compensation to which he is entitled in connection with his employment with the
Company, including wages, bonuses and accrued vacation up to and including the
Separation Date. All such payments will be less appropriate withholdings.


This General Release is executed and entered into on the date(s) set forth
below.


JOHN McDERMOTT                    ENDOLOGIX, INC.

By:                        


Date:                            Name:                        


Title:                        


Date:                        




18



